Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Election
Applicant’s election of the compound E-37 
    PNG
    media_image1.png
    205
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    307
    417
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image3.png
    56
    240
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    83
    283
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    65
    200
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    62
    169
    media_image6.png
    Greyscale
, and the statement that “claims 1-5 and 7-10 can read the species elected herewith” in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  superfluous punctuation, such as 
    PNG
    media_image7.png
    93
    436
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    82
    254
    media_image8.png
    Greyscale
in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “a hydrogen atom present in these groups is optionally substituted with a fluorine atom” (emphasis added) with respect to the substituents R1, R2, R3, R4, R5, R6, Ra, Rb, Rc and R7 in the compound of formula (1); the scope of the protection sought is not clear since a hydrogen atom is monovalent and incapable of substitution. Claim 1 fails to particularly point out and distinctly claim that the hydrogen atom(s) in the substituents R1, R2, R3, R4, R5, R6, Ra, Rb, Rc and R7 in the compound of formula (1) is optionally replaced with fluorine. Also, the antecedent basis for the hydrogen atom optionally replaced with a fluorine atom is unclear. Claim 1 fails to particularly point out and distinctly claim that the hydrogen atom(s) in the substituents R1, R2, R3, R4, R5, R6, Ra, Rb, Rc and R7 in the compound of formula (1), when either hydrogen or the hydrogen atom in any of the recited groups, is optionally replaced with fluorine.
Claim 2 is similarly rejected as being vague and indefinite when it recites “any hydrogen atom in the alkyl group is optionally substituted with a fluorine atom” (emphasis added) with respect to the substituent L2 in the compound of formula (1); the scope of the protection sought is not clear since a hydrogen atom is monovalent and incapable of substitution. Claim 2 fails to particularly point out and distinctly claim that when the substituent L2 in the compound of formula (1) is an alkyl group, any hydrogen atom in the alkyl group is optionally replaced with a fluorine atom.
Claim 9 is rejected as being vague and indefinite when it recites a “guest host (GH) type liquid crystal composition” (emphasis added); the scope of the protection sought is not clear. Regarding claim 9, the term "type" renders the claim indefinite because the claim includes liquid crystal composition not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Allowable Subject Matter
If rewritten accordingly, claims limited to the following elected compound would be allowable: 
    PNG
    media_image9.png
    201
    779
    media_image9.png
    Greyscale
. If rewritten accordingly, claims limited to the following additional compounds would be allowable: 
    PNG
    media_image10.png
    296
    770
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    302
    778
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    224
    769
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    224
    857
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    190
    849
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    184
    852
    media_image15.png
    Greyscale


Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0073750.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722